DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hilgren et al (US 2002/0119743 A1).
As per claim 1, Hilgren et al teach a thixotropic antimicrobial composition (abstract; para [0128], thickened version of the composition) comprising: an antimicrobial agent (para [0012], peroxyacetic acid, see instant claim 3); and a thixotropic agent (para [0090]; [0128], thickener).
As per claim 2, Hilgren et al teach the thixotropic antimicrobial composition of claim 1, wherein the antimicrobial agent is at least one selected from the group consisting of cetylpyridinium chloride, peroxyacetic acid (para [0012)), citric acid, hydrochloric acid, sodium chlorite, and lactic acid.
As per claim 3, Hilgren et al teach the thixotropic antimicrobial composition of claim 1, wherein the antimicrobial agent is peroxyacetic acid (para [0012]; (0031}).
As per claim 4, Hilgren et al teach the thixotropic antimicrobial composition of claim 1, wherein the thixotropic agent is at least one selected from the group consisting of guar gum, xanthan gum (para 
As per claim 5, Hilgren et al teach the thixotropic antimicrobial composition of claim 1, wherein the thixotropic agent is xanthan gum (para [0128]]) and/or guar gum.
As per claim 6, Hilgren et al teach the thixotropic antimicrobial composition of claim 1, wherein the thixotropic agent is present in an amount of 0.1 mass% to 1.5 mass% (para (0093), 0.1 wt- percent to about 1.5 wt- percent) based on a total weight of the thixotropic antimicrobial composition.
As per claim 7, Hilgren et al teach the thixotropic antimicrobial composition of claim 5, wherein the thixotropic agent is present in an amount of 0.1 mass% to 1.5 mass% (para [0093], 0.1 wt- percent to about 1.5 wt- percent) based on a total weight of the thixotropic antimicrobial composition.
As per claim 8, Hilgren et al teach the thixotropic antimicrobial composition of claim 7, wherein the antimicrobial agent is peroxyacetic acid (para [0031)).
As per claim 9, Hilgren et al teach a method of sanitizing an article (para (0013), washing poultry), the method comprising: preparing a thixotropic antimicrobial composition (para [0013] and [0128}, thickened composition); and contacting the article with the thixotropic antimicrobial composition (para [0128], washing solution remains in contact with the poultry product surface for longer periods of time); wherein the thixotropic antimicrobial composition comprises: an antimicrobial agent (para [0012]); and a thixotropic agent (para ([0090]-[0093]; [0128], thickener).
As per claim 10, Hilgren et al teach the method according to claim 9, wherein the antimicrobial agent is at least one selected from the group consisting of cetyipyridinium chloride, peroxyacetic acid (para [0031]), citric acid, hydrochloric acid, sodium chlorite, and lactic acid.
As per claim 11, Hilgren et al teach the method according to claim 9, wherein the antimicrobial agent is peroxyacetic acid (para [0031)).

As per claim 13, Hilgren et al teach the method according to claim 9, wherein the thixotropic agent is xanthan gum (para [0128]) and/or guar gum.
As per claim 14, Hilgren et al teach the method according to claim 9, wherein the thixotropic agent is present in an amount of 0.1 mass% to 1.5 mass% (para (0093), 0.1 wt- percent to about 1.5 wt- percent) based on a total weight of the thixotropic antimicrobial composition.
As per claim 15, Hilgren et al teach the method according to claim 9, wherein, in the preparing step, the thixotropic antimicrobial composition is prepared by mixing a thixotropic solution containing the thixotropic agent with an antimicrobial solution containing the antimicrobial agent
(para [0128], The thickeners or gel forming agents can be used in mixing with the washing solution); and wherein the contacting step is conducted within 6 hours of the preparing step (para [0128], mixing at time of use).
As per claim 16, Hilgren et al teach the method according to claim 15, wherein the thixotropic solution comprises 0.5 mass% to 1. 5 mass% (para [0093}, 0.1 wt- percent to about 1.5 wt- percent) of the thixotropic agent based on a total weight of the thixotropic solution.
As per claim 18, Hilgren et al teach a treated article (para [0128], the poultry product can be treated with a thickened or gelled version of the composition) comprising an article having a thixotropic antimicrobial composition (para [0013]) on at least one surface thereof (para [0128],
thickened or gelled state the washing solution remains in contact with the poultry product surface for longer periods of time) wherein the thixotropic antimicrobial composition comprises: an antimicrobial agent (para (0013}); and a thixotropic agent (para [0128], thickener).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgren et al (US 2002/0119743 A1).
As per claim 17, although Hilgren et al doesn't specifically teach the method according to claim 15, wherein a ratio of the thixotropic solution to the antimicrobial solution in the thixotropic antimicrobial composition is from 0.5: 1 to 2.5: 1, it does teach the thixotropic solution comprises 0.5 mass% to 1. 5 mass% (para [0093], 0.1 wt- percent to about 1.5 wt- percent) of the thixotropic agent based on a total weight of the thixotropic solution. It would have been obvious to one ordinary skill in the art to optimize the ratio of the thixotropic solution to the antimicrobial solution in the thixotropic antimicrobial composition to obtain the best results.
As per claim 20, although Hilgren et al doesn't specifically teach the treated article of claim 19, wherein the thixotropic antimicrobial composition comprises 3 mass% to 25 mass% based on the total mass of the treated article, it does teach typical use levels of thickeners or gel agents range from about 100 ppm to about 10 wt- percent (para [0128]). It would have been obvious to one ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         
LAW
February 24, 2022